Citation Nr: 0609804	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating of 70 percent for PTSD for the 
period from February 2003 to December 2004.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from February 2003 to December 2004.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted entitlement to service 
connection for post-traumatic stress disorder and awarded a 
30 percent rating.
  

FINDINGS OF FACT

1.  Prior to February 20, 2003, the veteran's post-traumatic 
stress disorder did not produce deficiencies in most areas, 
though it did disturb the veteran's motivation and mood, to 
include manifesting depression, cause sleep disturbance, and 
produce difficulty in establishing and maintaining effective 
relationships with social contacts and with his daughters.  
His symptoms were clinically described as moderate.

2.  After February 20, 2003, the veteran's post-traumatic 
stress disorder was manifested by deficiencies in most areas, 
such as an increased frequency of intrusive thoughts, 
anxiety, and phobia relating to driving near trucks, feelings 
of guilt, inability to adequately cope with stress, and a 
lack of relationships with his daughters.

3.  Prior to December 3, 2004,  the veteran's post-traumatic 
stress disorder did not produce total occupational and social 
impairment, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or such symptoms on a par with the level of 
severity exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder are not met prior to February 
20, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a 70 percent rating for post-traumatic 
stress disorder are met beginning February 20, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder are not met prior to December 
3, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and assistance

In a July 2002 letter, the RO provided appropriate notice to 
the veteran regarding his claim for service connection in 
accordance with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005).  During the 
course of the appeal, in April 2005, the AOJ again provided 
the veteran notice, including information specifically 
relating to substantiating a claim for a higher evaluation.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, U.S. 
Vet. App. (March 3, 2006).

The RO also requested that the veteran submit all evidence in 
his possession that pertained to his claim.  While this 
notice was delivered after the initial adjudication of the 
veteran's rating, the AOJ subsequently readjudicated the 
claim based on all the evidence in December 2005, without 
taint from prior adjudications.  Moreover, neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim, including providing a VA 
medical evaluation.  All identified and available treatment 
records have been secured.  While the veteran mentioned 
during his December 2004 hearing that he received treatment 
from private physicians for his service-connected disability, 
he failed to inform VA of the names, addresses, and dates of 
treatment as specifically requested in correspondence dated 
in April 2005.  

Increased rating

Service connection for PTSD was granted in a December 2002 
rating decision and a 30 percent rating was awarded, 
effective April 2002, the date of receipt of the claim.

The veteran filed a notice of disagreement with the rating 
assigned in March 2003 and, in a May 2003 rating decision, 
the rating was increased to 50 percent, effective April 2002, 
the date of receipt of the claim.

Following the issuance of a statement of the case, the 
veteran filed an appeal of the assigned rating in October 
2003 and, in a December 2005 rating decision, the rating was 
increased to 70 percent, effective December 2003, and 
increased to 100 percent, effective December 2004.

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Id.

The "such symptoms as" language of the diagnostic code 
listed above means "for example" and does not represent an 
exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Prior to February 2003, the veteran's clinical records 
document treatment for PTSD, as well as for depression and 
substance abuse.  Primarily, these records confirm that the 
veteran had chronic sleep disturbances, such as trouble 
falling asleep and experiencing vivid dreams and nightmares 
once asleep.  He reported some irritability, but no loss of 
control.  He was hypervigilant.  He also had some difficulty 
maintaining social relationships, though he was still noted 
to have some friends, to include a long-term lady friend.  
See VA clinical records dated from April to May 2002; see 
also August 2002 VA examination.  

These symptoms do not demonstrate that the veteran had 
deficiencies in most areas as required by the next higher 
rating.  There was no evidence of near-continuous depression 
which limited his ability to function independently and 
effectively.  In fact, his depression was noted to be 
stabilized.  He specifically denied suicidal ideation in 
April and August 2002.  He consistently was noted to be 
oriented to time and place and appropriately mannered.  

Beginning in February 2003, the clinical records began to 
demonstrate a worsening of symptoms.  The veteran had 
increasing reports of intrusive thoughts about his combat 
experiences and his duties after returning stateside, to 
include notifying soldiers' next of kin of their deaths.  
These thoughts were becoming more prevalent, and were 
interrupting his daily life.  He reported maintaining little 
to no relationship with his four grown daughters.  He had 
increasing bouts of helplessness and crying.  He developed a 
phobia related to driving on the highway next to large 
trucks, as they reminded him of his combat duties with 
convoys.  He began to totally isolate himself from social 
situations and even his family.  He ceased wanting to leave 
the house for any reason.  These symptoms more nearly 
approximate those contemplated for a 70 percent rating.

The record does not substantiate a total rating, however, 
prior to the December 2004 private examination of record, 
which serves as the basis of the veteran's current 100 
percent evaluation.  The sole piece of evidence indicating 
total impairment prior to that date is a March 2003 report 
from a Vet Center social worker who characterized the veteran 
as "unable to work because of his PTSD symptoms."  However, 
the opinion is not credible on the issue.  The report simply 
lists the veteran's specific intrusive thoughts and concludes 
that he has significant impairment in social functioning and 
in thinking, and is therefore unemployable.  There is no 
medical principle or basis offered for the opinion.  Nor is 
there any indication that the social worker based the opinion 
on a review of the veteran's extensive medical records in the 
C-file which were inconsistent with the opinion expressed.  
The concurrent individual session records from the Vet Center 
show that the veteran's global assessment of functioning 
(GAF) score at that time was 50, indicative of serious, but 
not total, impairment.  See February 2003 progress note.  The 
veteran also continued to have "some symptoms of ... feeling 
on edge and difficulty concentrating," but was still able to 
focus and participate in group therapy sessions.  See May 
2003 progress note.  Other notes in November 2003 indicate 
that the veteran was feeling stable, that his depression was 
in remission, and that his anxiety was intermittent.  This 
does not support the social worker's statement that his 
impairment was so significant as to prevent him from working.

Furthermore, a physician who administered a VA psychiatric 
examination in August 2003 opined that the veteran's 
psychiatric problems did not prevent him from getting 
employment, indicating that he led a productive work life and 
then retired and undertook some volunteer activities.  
Additional clinical records, dated from January 2004 to 
December 2004, document continuing complaints of vivid 
dreams, sleep disturbances, depression, and isolation.  While 
there is evidence of two incidents of immobilizing anxiety in 
November 2004, the overall clinical picture prior to December 
2004 more nearly approximated the criteria for a 70 percent 
rating than a 100 percent rating.

It was not until the private examination in December 2004 
that medical reasons were offered in support of a finding of 
total occupational and social impairment, and the veteran was 
awarded a total disability rating effective the date of that 
examination.










ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to a 70 percent rating for PTSD is granted 
effective February 23, 2003, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD 
prior to December 3, 2004 is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


